DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 07/19/2021 and 07/21/2021 have been considered by the Examiner.

Status of Claims
Claims 1-46, filed on 04/22/2021, are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Independent claims 1, 18 and 35 recite “a filtration/metal oxide treatment” in step d) which is indefinite because it is not clear if “a filtration/metal oxide treatment” can be interpreted as a single step comprising both treatments, are steps recited in the alternative of each other, or are steps that are recited together in sequence (for example see Fig. 2 labels 27-1 and 27-2). The specification and the claims do not clearly recite how these steps can be precisely practiced. In view of pending claims 11-15 and 17 and claims 28-34 and 36-44, it seems that the filtration treatment step and the metal oxide treatment steps occur separately and consecutively—this explanation can be seen throughout the specification, for example see labels 27-1 and 27-2 in Figure 2 and [0030]-[0041] and examples. It is essential that Applicants clarify that these steps are exclusive and are sequential to enable the instant invention to function as an improved method for recycling waste plastic olefins into new polymers. 
claims 2-17, 19-34 and 36-45 are also rejected under 35 USC §112(b) by virtue of their independence from the above claims.
Claim 5 is indefinite because it is not clear where the claimed “recycled pyrolysis oil” is coming from; there is not antecedent basis or prior definition for this term.
The term “sustainable fuel” in claim 45 is a relative term which renders the claim indefinite. The term “sustainable fuel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Also, “the products” lack antecedent basis. Claim 46 is rejected under 35 USC §112(b) because it is emitting essential steps that would .

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 does not seem to further limit step h) of claim 1 since the polypropylene products are inherently produced from the step of passing propylene (C3 olefin) to propylene polymerization reactor.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. The same issue exists in pending claim 21.
 


Double Patenting
Claims 1, 18 and 35 (and their dependent claims) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 17/237,592 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to pyrolyzing selected PE or PP plastics, recovering a pyrolysis oil and passing the pyrolysis oil through a filtration treatment and  a metal oxide treatment, passing the treated pyrolysis oil to an FCC, recovering C3 olefins/paraffins from the FCC. It is noted that the instant application is directed to using the C3 olefins from the FCC to make propylene polymers while the copending application uses the FCC C3 stream to make ethylene in a stream cracker. However, the use of propylene in both cracking to make ethylene or in polymerization to make polypropylene are known in the art and can be easily derived by a person skilled in the art.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  a thorough search of pertinent prior art did not locate a teaching or suggestion for a continuous process to recycle plastics into polypropylene as recited in pending claims 1-44 (but not 45-46) wherein the method comprise a filtration treatment and a metal oxide treatment of the pyrolysis oil before feeding the pyrolysis oil into an FCC to make propylene said propylene being provided to propylene polymerization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772